[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 11-11716                ELEVENTH CIRCUIT
                           Non-Argument Calendar           NOVEMBER 10, 2011
                         ________________________               JOHN LEY
                                                                 CLERK
                  D.C. Docket No. 6:10-cr-00152-JA-KRS-1

UNITED STATES OF AMERICA,

                                                        lllllllllPlaintiff-Appellee,


                                     versus


WILLIAM A. STOTLAR,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                             (November 10, 2011)

Before BARKETT, HULL and BLACK, Circuit Judges.

PER CURIAM:

     Craig Crawford, appointed counsel for William Stotlar in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Stotlar’s conviction and

sentence are AFFIRMED.




                                         2